DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the virtual reality app" in lines 12 and 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the audio-visual event" in line 14.  There is insufficient antecedent basis for this limitation in the claim.


Claim 3 recites the limitation "the audio-visual performance" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim 6 recites the limitation "the audio-visual event" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed Khan et al., US 2019/0099678 A1.



Independent claim 1, Khan discloses a system for providing an audio-visual event, comprising: 

audio production software, the audio production software configured to provide audio and audio metadata to a server, wherein the audio metadata comprises one or more adjustable parameters related to the audio (i.e. real-world capture data includes audio/sound and acoustic properties – Para 51; abstract);

a source video (i.e. real-world capture data includes video – abstract; Para 74); 

a server application configured to combine the audio, audio metadata, and source video (i.e. a VR hosting server obtains video streams – Para 91- and processes captured real world data – Para 34 – and other acoustic properties for streaming to an audience – Para 53, 54; the system may execute instructions over a networked system – Para 100; server is a computing device – Para 91); 

a server configured to store and stream the combined audio, audio metadata, and source video (i.e. the server processes live game state data, e.g. video and audio – Para 88; and modifies acoustic properties streamed to an audience – Para 53, 54); 

a virtual reality application configured to access the server to display the combined audio, audio metadata, and source video (i.e. processed content is fed to a VR graphics system that renders a VR presentation to a HMD user – Para 94); 

wherein the source video, audio, and audio metadata are provided by an artist (i.e. the video, audio and other data is provided by players/teams – Para 95); 


wherein the virtual reality app also receives a set of audience data relating to one or more audience members (i.e. receive user, e.g. audience member, profile data – Para 91 – and seat selection – abstract; Fig. 3), and 

wherein the audience members simultaneously access the virtual reality app to simultaneously view the audio-visual event (i.e. virtual event is accessed by multiple remote users representing spectators/audience members – Fig. 15). 



Khan suggests a desktop application configured to combine the audio, audio metadata, and source video because the server is a computing device that processing various inputs, e.g. audio/video/other data, for presentation to a HMD user. 

It would have been obvious before the effective filing data of the claimed invention at the time the invention was made to substitute Khan’s server application for a desktop application because each process various input data types for combined presentation to another user device.  Thus, the substitution yields predictable results.



Claim 2, Khan discloses the system of claim 1, wherein each adjustable parameter of the audio metadata is mapped to a plurality of environmental visual outputs (i.e. directional acoustic properties – Para 51 – are used to process point of view mapping data – Para 53 – that provide modified version of the live audio and video streams according to the point of view – Para 54), wherein the environmental visual outputs are adjustable (i.e. spectator clapping reactions provided as a visual display pattern/effect to the audience – Para 72), and wherein adjustments made to the environmental visual outputs are then made to the audio metadata adjustable parameters (i.e. captured audio associated with the audience can be used to modify the audio stream – Para 54).  



Claim 3, Khan discloses the system of claim 1, wherein the server stores the audio-visual performance (i.e. the server processes live game state data, e.g. video and audio – Para 88) and the virtual reality application can access the stored audio-visual performance (i.e. processed content is fed to a VR graphics system that renders a VR presentation to a HMD user – Para 94).
  


Claim 4, Khan discloses. the system of claim 2, further comprising a plurality of motion sensors, wherein the motion sensors are configured to capture motion data (i.e. an array of sensors – Para 67 – that capture environmental data and motion – Para 62, 67), and wherein the adjustments made to the environmental visual outputs are based on the captured motion data (i.e. adjusting the visual output by reskinning the environment/real objects, e.g. spectators or players, based on the dynamic/motion of real world objects – Para 62, 63).  

Claim 5, Khan discloses the system of claim 2, wherein the source video is from a three-dimensional camera or sensor (i.e. multiple cameras capture depth data and image data – Para 34, 35, 51).  

Khan suggests a three-dimensional camera as the camera captures depth and image data used to present a 360 immersive VR presentation which is a 3D environment.

It would have been obvious before the effective filing data of the claimed invention at the time the invention was made to substitute Khan’s multiple cameras with a three-dimensional camera because each obtains images and depth data to provide a 360-degree view in an immersive environment, which is representative of a 3D environment.  Thus, the substitution provides predictable results. 


Claim 6, Khan discloses the system of claim 1, wherein the source video is a live-stream of the audio-visual event (i.e. real-world capture data includes video – abstract; Para 74 – of a live event – Para 25, 26).  



Independent claim 7, Khan discloses a method for producing an audio-visual event, comprising: 

capturing a source video from a player (i.e. the video, audio and other data is provided by players/teams – Para 95); 

capturing an audio from the player or an audio production software (i.e. the video, audio and other data is provided by players/teams – Para 95); 

mapping the audio to a virtual environment, wherein a plurality of audio parameter values are mapped to a plurality of environmental visual outputs (i.e. directional acoustic properties – Para 51 – are used to process point of view mapping data – Para 53 – that provide modified version of the live audio and video streams according to the point of view – Para 54); 

adjusting the audio parameter values by interacting with the environmental visual outputs, and updating the audio based on the adjusted audio parameter values (i.e. spectator clapping reactions provided as a visual display pattern/effect to the audience – Para 72; captured audio associated with the audience can be used to modify the audio stream – Para 54); 

combining the audio and source video in a virtual environment hosted on a server (i.e. server processes and combines real world captured data including audio captured as space data and video captured as environment data - Para 51, 55, 75, 95).  

 Khan suggests capturing a source video from a performer and capturing an audio from the performer as he discloses a player providing live video and audio input.

It would have been obvious before the effective filing data of the claimed invention at the time the invention was made to substitute Khan’s player for a performer because each type of user provides a real-time input for sharing with other users, which provides predictable results.


Claim 8, Khan discloses the method of claim 7, wherein the source video and audio are obtained live from the player (i.e. real-world capture data includes video and audio/sound of the – Para 51; abstract – provided by players performing at an esports event – Para 95).  

Khan suggests the source video and audio are obtained live from the performer. 

Similar rationale as applied in the rejection of claim 7 applies herein.


Claim 9, Khan discloses the method of claim 7, wherein the virtual environment on the server is accessed by a plurality of audience members (i.e. VR hosting server processes captured real world data of an event – Para 34, 91 – that is provided to a VR system for presentation to spectators/audience – Para 94; virtual event is accessed by multiple remote users representing spectators/audience members – Fig. 15). 



Claim 10, Khan discloses the method of claim 9, further comprising receiving interaction data from the plurality of audience members, and updating the virtual environment on the server based on the interaction data (i.e. receiving virtual spectator, e.g. audience member, feedback including spectator sounds – Para 71 – that are fed into the VR presentation sound – Para 95 - or feedback includes spectator clapping reactions provided as a visual display pattern/effect to the audience – Para 72).  



Claim 11, Khan dsicloses the method of claim 10, wherein each audience member experiences the virtual environment in a first-person view that is unique to each audience member (i.e. providing a live video stream having a vantage point that corresponds to the seat selection of the user – Fig. 2 “230, 240”).


Independent claim 12, the claim is similar in scope to claim 7.  Therefore, similar rationale as applied in the rejection of claim 7 applies herein.

Claims 13 and 16, the corresponding rationale as applied in the rejection of claims 8-11 apply herein.


Claim 14, Khan discloses the computer program product of claim 12, further comprising the step of storing the combined audio and video on the server (i.e. the server processes live game state data, e.g. video and audio – Para 88).  




Claim 15, Khan discloses the computer program product of claim 12, further comprising streaming the virtual environment to a plurality of audience members (i.e. virtual event is accessed by multiple remote users representing spectators/audience members – Fig. 15). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619